Citation Nr: 0325278	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966 and from July 1970 to April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied entitlement to 
service connection for PTSD (PTSD).  

In June 2000, the Board remanded the veteran's claim for 
service connection for PTSD to the Detroit, Michigan RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate review. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In June 2000, the Board remanded the veteran's claim for 
service connection for PTSD to the Detroit, Michigan RO in 
order to have reported stressors verified by the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  In October 2002, the USASCRUR responded and 
submitted a copy of a historical report of the 1st Battalion, 
2nd Infantry for the period covering February 16, 1971 to 
March 15, 1972.  With regard to the veteran's non-combat 
stressors, such as his treatment of heroin addicts, his 
treatment for falling down a flight stairs and any personal 
assaults, USASCRUR indicated that such information would be 
maintained in his Official Military Personnel File (OMPF), to 
include any Criminal Investigative reports.  While the 
veteran's service personnel qualification records are 
contained in the claims files, the record does not appear to 
contain a copy of the veteran's complete OMPF.  

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should obtain a copy of the 
veteran's complete Official Military 
Personnel File, to include any Criminal 
Investigative reports concerning any 
personal assaults on the appellant and 
associate it with the claims file. The RO 
is referred to the October 2002 report 
from USASCRUR.  If the veteran's OMPF can 
not be obtained, documentation as to its 
absence must be noted in the claims file.  

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a verified stressor or stressors, 
through combat participation or otherwise 
within the OMPF, the veteran should be 
accorded an examination by a psychiatrist 
to determine the presence of PTSD.  The 
RO must specify for the examiner the 
stressor(s) that the RO determined are 
established by the record, and the 
examiner is to be instructed that only 
those events can be considered for the 
purpose of supporting a diagnosis of 
PTSD.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must indicate in the report that a review 
of the claims file was made.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.  

4.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




